COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-322-CV
 
 
IN RE
GERALD ANTHONY WRIGHT                                            RELATOR
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
We have
considered relator=s August 11, 2008 letter, which
the court construes as relator=s motion
to dismiss the petition for writ of mandamus. 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss this original proceeding.
 
PER
CURIAM
 
PANEL:  WALKER, LIVINGSTON, and DAUPHINOT, JJ.
DELIVERED: 
August 21, 2008




    [1]See
Tex. R. App. P. 47.4.